In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Orange County, dated March 18, 1960 and entered April 4, 1960, after trial, denying her petition and dismissing the writ to obtain custody of her infant son. Petitioner had executed a consent to his adoption by respondents. The denial and dismissal were without prejudice to a renewal in the event adoption be denied, following a determination in the *837pending adoption proceeding. , Petitioner, after being separated from her husband, gave birth to one illegitimate child by one man and to another illegitimate child (the subject of this proceeding) by another man. The trial court found that petitioner was unstable and irresponsible, without visible means for the child’s support, and unfit to be entrusted with its custody. Order affirmed, without costs:!- In our opinion, the findings of the court were amply justified by the record; hence, there was no abuse of discretion. Nolan, P. J., Beldock, Ughetta, Kleihfeld and Brennan, JJ., concur.